Lumpkin, J.,
dissenting as to the last point decided by the majority of the court. There can be no doubt that the act under consideration is vague, meager, and unsatisfactory. The rule is, however, that courts will not declare that the legislature has done a vain, foolish, or meaningless thing, unless in case of necessity. Park v. Candler, 113 Ga. 647, 688 (39 S. E. 89); Southern Railway Co. v. Atlanta Sand & Supply Co., 135 Ga. 35 (5), 36 (68 S. E. 807); Atlantic Coast Line R. Co. v. State, 135 Ga. 545, 561 (69 S. E. 725, 32 L. R. A. (N. S.) 20).
It seems, both from the record and the question propounded, that an election was held; and there is no intimation that it was not held at the time fixed by the act, or that the majority of the votes cast thereat were not in favor of abolishing the city court. The record transmitted to this court shows that the plaintiff in error was placed on trial in the superior court under an indictment which was sent to that court from the city court. On his trial, he set up that the superior court was without jurisdiction, because the act abolishing the city court, and providing for the transfer of its records to the superior court, was ineffectual on account of vagueness and lack of specification. In view of what is said above, and of the terms of the act, and of the general powers conferred upon the county commissioners of Baker county by the act creating the board (Acts 1908, p. 270), I am not prepared to hold that the act of the legislature under consideration was nugatory, and that nothing was accomplished by it or by an election held under it. Nor can I concur in an answer to the question propounded by the *493Court of Appeals, which amounts to a ruling that though the city-court of Newton has been officially buried for more than a year, like the ruler’s daughter, it “is not dead, but sleepeth.” Jacoby v. Dallis, 115 Ga. 272 (41 S. E. 611); People v. Dutcher, 56 Ill. 144; Wells v. Taylor, 5 Mont. 202; McCrary on Elections, § 196.
I am authorized to state that Mr. Justice Hill concurs with me in this dissent.